DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment, remarks, terminal disclaimer filed on and IDS filed on 10/19/21. Claims 13-16 and 18 (drawn to the non-elected subject matter) has been cancelled and claims 19-23 has been added as per applicant’s amendment dated 10/20/21.
Withdrawn Rejections
In view of the amendment, rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn.
In view of the  statement over  US2019/0254954 (‘954) (which has a common inventor),the statement, which is  “statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same entity or subject to an obligation of assignment to the same entity, the rejection of claims 1-7, 11-12 and 17 under 35 U.S.C. 103 as being obvious over the combination of US 2019/0254954 (‘954)  and U.S. Patent 7,942,937 (‘937) is also withdrawn.
Status of claims
Claims 1-12, 17 and 19-23 are pending in the application.
Claims 13-16 and 18 are cancelled.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/21.
Claims 1-7, 11-12, 17 and 19-23  are examined in the application and generic claim is examined to the extent that it reads on species under (i), which is “
    PNG
    media_image1.png
    223
    509
    media_image1.png
    Greyscale
 and species under (ii), which is “ 
    PNG
    media_image2.png
    182
    719
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-12,17  and 19-23 are rejected under 35 U.S.C. 103 as being obvious over the combination of  US 2013/0233333 (‘333)  and  US 2003/0229947(‘947) and US 2015/0322366 (‘366).
US ‘333 teaches process for treating keratin fibers and at ¶ [0299] teaches:

    PNG
    media_image3.png
    121
    527
    media_image3.png
    Greyscale

US ‘333 at ¶ [0300] teaches formula XXV.

    PNG
    media_image4.png
    150
    532
    media_image4.png
    Greyscale


US ‘333 teaches at ¶ [0310] claimed species drawn to ingredient (ii), which is KF-2001(claims 1, 7, 17 and 19). Thus US ‘333 teaches composition A or B or C having KF 2001 
Instant specification at page 14, ll. 14-15 teaches the scope of “pigment” which is any pigment that gives color to the hair. Dyes give color to the hair 
See claim 18 for formula XXV drawn to genus of ingredient (ii).
The difference between US ‘333 and instant application is, US ‘333 does not teach the claimed ingredient (iii) drawn to pigments and ingredient (i) drawn to acrylate-functionalized polymers. 
US ‘947 teaches vibrant and durable hair coloring compositions (claimed composition of claim 1) and at ¶ [0059]  teaches the amount of dye which is 0.00001-20% and the claimed amount 0.5-30%  (claims 12 and 22-23) overlaps with the amount taught by US ‘947. US ‘947 at ¶ [0088] teaches cosmetically acceptable vehicle and ¶ [0089] teaches:

    PNG
    media_image5.png
    250
    446
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    211
    425
    media_image6.png
    Greyscale

US ‘366 teaches lubricant coating compositions (claimed composition of claim 1) and ¶ [0032]  teaches lubricant coating compositions comprising mixture of vinyl-based  silicones and acrylate based silicones and at ¶ ¶ [0091- 0095]  teaches the genus drawn to ingredient (i) and also the elected species which is known by the trade name Gelest (claims 1-6,11, 17 and 19) .
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare  composition of US '333 having  silicone functionalized with at least one mercapto group species , which is KF 2001by adding pigments taught by US ‘947 and use as cosmetically acceptable vehicle lubricants and combine with the lubricant composition of US ‘366 comprising mixture of vinyl-based  silicones and acrylate based silicones  species drawn to Gelest so that the modified compositions  can also be applied to hair and having the lubricants compositions, which function as cosmetically vehicles pigments enhances the performance of dyes  (claimed pigments) onto hair . This is a prima facie case of obviousness.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619